Citation Nr: 1214483	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-13 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an effective date prior to November 20, 2000, for the award of service connection for status-post left hip replacement, Legg-Calve-Perthes disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from November 1950 to January 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the San Diego, California, Regional Office (RO).  

On March 8, 2012, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is also of record.  

In the July 2009 rating decision, the RO also denied a claim for an increased rating for the left hip disorder.  A notice of disagreement (NOD) was received in August 2009, and a statement of the case (SOC) addressing that issue was issued in April 2010.  However, on his April 2010 substantive appeal (VA Form 9), the Veteran specifically stated that he was only appealing the issue of an earlier effective date for the grant of service connection for the left hip disorder.  38 C.F.R. §§ 20.200, 20.202 (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left hip disorder (VA Form 21-526) was received by the RO on November 20, 2000.  

2.  By a February 2004 rating decision, the RO granted service connection for status post left hip replacement, Legg-Calve-Perthes disease and assigned a 50 percent disability rating, effective from November 20, 2000.  The Veteran did not appeal that rating decision.  

3.  In April 2009, the Veteran submitted a request for an earlier effective date for the award of service connection.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, assigning an effective date of November 20, 2000, for the award of service connection for status post left hip replacement, Legg-Calve-Perthes disease, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

2.  The claim for an effective date earlier than November 20, 2000, for the award of service connection for residuals, status post left hip replacement, Legg-Calve-Perthes disease, lacks legal merit.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011); Rudd v. Nicholson, 20 Vet. App. 296(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an effective date for the award of service connection for status post left hip replacement, Legg-Calve-Perthes disease earlier than November 20, 2000.  Generally speaking, the effective date of an award of service connection shall be the day following the date of discharge or release from military service if application is received within one year from such date of discharge or release.  Otherwise, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claimant can appeal the effective date assigned for the grant of service connection.  A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision.  Then, after receipt of a statement of the case from the RO, the Veteran has sixty days from the date of the letter notifying him of the statement of the case, or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action on appeal, to file a substantive appeal.  38 C.F.R. § 20.302.  

If the appeal is not perfected within the allowed time period, then the rating decision becomes final.  38 C.F.R. § 20.1103.  Once final, rating actions are binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).  Prior final decisions may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

A final decision may also be subject to revision on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a) (2011).  Here, the Veteran has not made a claim of clear and unmistakable error in the February 2004 decision that awarded service connection for status post left hip replacement, Legg-Calve-Perthes disease.  

In sum, if a claimant seeks an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, that decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296(2006); See also Leonard v. Nicholson, 405 F.3d 1333, 1337(Fed. Cir. 2005).  

Once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, what is known as a "freestanding" earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd, supra.  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.  

In November 2000, the Veteran filed a claim for service connection for left hip problems.  In a February 2004 rating decision, the RO granted service connection for status post left hip replacement, Legg-Calve-Perthes disease and assigned a 50 percent disability rating, effective November 20, 2000.  The Veteran was informed of that determination and of his appeal rights by way of a letter dated March 10, 2004.  He did not appeal that decision.  No correspondence was received from the Veteran within one year of March 10, 2004, expressing disagreement with the effective date assigned for the grant of service connection.  See 38 C.F.R. §§ 20.201, 20.302(a).  Therefore, that decision is final.  

In April 2009, the Veteran filed a claim for an earlier effective date for the grant of service connection for status post left hip replacement, Legg-Calve-Perthes disease.  At his personal hearing in March 2012, the Veteran maintained that he was crippled from the age of 9 but yet the military drafted him during the Korean Conflict; therefore, he argued that he should be compensated for the aggravation of his left hip condition caused by military service from the date of his discharge from service.  

The United States Court of Appeals for Veterans Claims has held that there is no basis in law for a "freestanding" claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296(2006).  A final decision can only be overcome by a request for revision based on CUE, or by a request to reopen the previously final decision based upon new and material evidence.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.105(a), 3.156(a).  Because the proper effective date for an award of service connection based on a claim to reopen can be no earlier than the date on which that claim was received, only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) (2); Leonard v. Nicholson, 405 F.3d 1333(2005).  As noted above, the Veteran did not allege CUE in the February 2004 decision that awarded service connection.  In addition, his current claim may not be reasonably construed as a claim based upon CUE, and the RO has not developed the issue; as such, the Board finds no allegation of fact or law upon which relief may be granted.  To find otherwise, the Board would err in entertaining a "freestanding claim" without imposing the strictures of finality.  Rudd, 20 Vet. App. at 300.  Accordingly, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  


ORDER

Entitlement to an effective date prior to November 20, 2000, for the grant of service connection for status post left hip replacement, Legg-Calve-Perthes disease, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


